
	

113 HR 1685 IH: Broadband Adoption Act of 2013
U.S. House of Representatives
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1685
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2013
			Ms. Matsui (for
			 herself, Mr. Waxman,
			 Ms. Eshoo,
			 Ms. DeGette,
			 Ms. Lofgren,
			 Mr. Doyle,
			 Mr. Ben Ray Luján of New Mexico,
			 Ms. Schakowsky, and
			 Mr. Butterfield) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Communications Act of 1934 to reform and
		  modernize the Universal Service Fund Lifeline Assistance
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Broadband Adoption Act of
			 2013.
		2.Broadband Lifeline
			 Assistance ProgramSection
			 254(j) of the Communications Act of 1934 (47 U.S.C. 254(j)) is amended—
			(1)by striking
			 (j) Lifeline
			 Assistance.—Nothing in this and inserting the
			 following:
				
					(j)Lifeline
				Assistance
						(1)In
				generalNothing in
				this
						;
				and
			(2)by adding at the
			 end the following:
				
					(2)Broadband
				Lifeline Assistance Program
						(A)PurposeThe purpose of this paragraph is to promote
				the adoption of broadband service by all people of the United States while
				recognizing that the price of broadband service is one of the barriers to
				adoption for low income households.
						(B)Establishment
							(i)In
				generalNot later than 270
				days after the date of enactment of the Broadband Adoption Act of 2013, the
				Commission shall adopt a final rule establishing Lifeline program support for
				broadband that enables qualifying low-income customers residing in urban and
				rural areas to purchase broadband service at reduced charges by reimbursing
				providers who elect to participate in the program for each such customer
				served. The Commission shall consider the results of the Low-Income Broadband
				Pilot Program when establishing such final rule.
							(ii)ModelSuch
				program shall be similar in structure to the Lifeline program for basic
				telephone service under subpart E of part 54 of title 47, Code of Federal
				Regulations. Qualifying individuals may elect to apply support from the
				Lifeline program to basic telephone service, voice telephony service, or
				broadband service, whether each service is purchased stand-alone or in a
				bundle.
							(iii)Digital
				literacy programThe Commission shall consider providing a
				preference to participating broadband service providers that include components
				involving digital literacy programs as part of their offerings.
							(C)State matching
				fundsThe Commission may
				determine, in consultation with the Federal-State Joint Board instituted under
				subsection (a)(1), whether State matching funds may be provided as a condition
				of eligibility for low-income households within such State.
						(D)Amount of
				support
							(i)In
				generalThe Commission, in calculating the amount of Lifeline
				support to be provided to each low-income household, shall routinely study the
				prevailing market price for broadband service and the prevailing speed of
				broadband service adopted by households.
							(ii)InformationTo
				fulfill the requirement under clause (i), the Commission shall rely on
				information that it routinely collects or that is publicly available.
							(E)Technology
				neutral
							(i)In
				generalThe Commission shall ensure that the program established
				under subparagraph (B)(i) is neutral as to the types of technology used to
				provide voice telephony or broadband service under the Lifeline program to
				promote competition from service providers to qualify under such
				program.
							(ii)AuthorizationA
				participating broadband service provider need not be an eligible
				telecommunications carrier to receive support under such program, but such
				provider shall obtain authorization from the Commission in order to participate
				in the program.
							(F)Accountability
							(i)NonduplicationIn establishing the program under
				subparagraph (B)(i), the Commission shall adopt regulations to prevent
				duplicative Lifeline subsidies from being awarded to an individual eligible
				household. Only one Lifeline program support amount per eligible household
				shall be available to qualifying individuals.
							(ii)Preventing
				waste, fraud, or abuseIn adopting rules to implement this
				paragraph, the Commission shall consider any appropriate measures to prevent
				any waste, fraud, or abuse of this program.
							(iii)EligibilityThe
				Commission, in consultation with other relevant Federal agencies, shall
				establish a national database which can be used to determine consumer
				eligibility for Lifeline program subsidies.
							.
			
